

Boardwalk Pipeline Partners
Strategic Long-Term Incentive Plan


Grant of GP Phantom Units




 
Grantee:                       _____________________________       
 
Vesting Date:  __________________, 200_______
 


 

1.  
Grant of GP Phantom Units. Boardwalk Pipeline Partners, LP (the “Partnership”)
hereby grants to you ______ GP Phantom Units under the Boardwalk Pipeline
Partners Strategic Long-Term Incentive Plan (the “Plan”) on the terms and
conditions set forth herein. In the event of any conflict between the terms of
this Agreement and the Plan, which is incorporated herein by reference as a part
of this Agreement, the terms of the Plan shall control. A copy of the Plan is
attached hereto. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise.

 

2.  
Vesting. Except as otherwise provided in Paragraph 3 below, the GP Phantom Units
granted hereunder shall vest on the Vesting Date, provided the aggregate amount
of cash distributions made by the Partnership with respect to a Unit for the
four consecutive calendar quarters ending on or immediately prior to such
Vesting Date equals or exceeds the Minimum Distribution Amount. If the aggregate
amount of the cash distributions per Unit for such four quarters is less than
the Minimum Distribution Amount, the GP Phantom Units automatically shall be
forfeited on the Vesting Date without payment. The Minimum Distribution Amount
is $1.61.

 

3.  
Events Occurring Prior to Vesting Date.

 

 
(a)
Death, Disability or Retirement. If your employment with the Partnership and its
Affiliates terminates as a result of your death, a disability that entitles you
to benefits under a long-term disability plan of the Partnership or an Affiliate
or on or after you qualify for retirement, the GP Phantom Units then held by you
automatically will become fully vested upon such termination, provided the
Minimum Distribution Amount per Unit has been met with respect to the four
consecutive calendar quarters ending on or immediately preceding such employment
termination date. As used herein, “retirement” means your termination of
employment on or after age 65 other than for “cause,” as defined below, or your
termination of employment other than for cause, with the consent of the
Committee, on or after reaching age 60.

 

 
(b)
Involuntary Termination for Cause. If your employment with the Partnership and
its Affiliates is terminated by the Partnership other than for cause, the GP
Phantom Units then held by you automatically will become fully vested upon such
termination, provided the Minimum Distribution Amount per Unit has been met with
respect to the four consecutive calendar quarters ending on or immediately
preceding such termination of employment date. As used herein, “cause” shall
have the meaning set forth in the employment agreement between you and the
Partnership or an Affiliate, if such an agreement exists and contains a
definition of cause; otherwise cause shall mean (1) your conviction (or plea of
nolo contendere) for committing a felony under Federal law or the law of the
state in which such action occurred, (2) dishonesty in the course of fulfilling
your employment duties, (3) your willful and deliberate failure to perform your
employment duties in any material respect or (4) such other event(s) as shall be
determined in good faith by the Committee. The Committee shall, unless otherwise
provided in any employment agreement with you, have the sole discretion to
determine whether cause exists, and its determination shall be final.

 

 
(c)
Other Terminations. If your employment with the Partnership and its Affiliates
terminates for any reason other than as provided in Paragraphs 3(a) and (b)
above, all unvested GP Phantom Units then held by you automatically shall be
forfeited without payment upon such termination.

 

 
(d)
Change of Control. All outstanding GP Phantom Units held by you automatically
shall become fully vested upon a Change of Control, provided the Minimum
Distribution Amount per Unit has been met with respect to the four consecutive
calendar quarters ending on or immediately preceding the date of the Change of
Control.

 
For purposes of this Paragraph 3, except to the extent provided otherwise by
Section 409A of the Internal Revenue Code or regulations thereunder, if this
Award is subject to Section 409A, “a termination of employment with the
Partnership” shall not include a change in your status between any of the
following: as an employee or a director of, or a consultant to, the Partnership
or an Affiliate of the Partnership.
 

4.  
Payment. No later than the end of the calendar year in which vesting occurs or,
if later, the 15th day of the third month following the date of such vesting,
the Partnership shall pay you an amount of cash equal to the product of (i) the
Formula Value of a GP Phantom Unit on the date of such vesting and (ii) the
number of your GP Phantom Units vesting on such date, less any taxes the
Partnership is required to withhold from such payment.

 

5.  
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

6.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Partnership and upon any person lawfully
claiming under you.

 

7.  
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the GP Phantom Units granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect.

 

8.  
Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the General Partner.

 

9.  
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 
BOARDWALK PIPELINE PARTNERS, L.P.
by its general partner, Boardwalk GP, LP
by its general partner, Boardwalk GP, LLC


By:          ________________________________
Name:     ________________________________
Title:       ________________________________

